The defendant and his wife agreed that a certain sum of money was their property in equal shares, and no view of the case is suggested more favorable to the plaintiffs than that which regards half of the fund as his. His wife, having the whole fund in her name and possession, gave him her note for half of it. The note was for more than $550, and he was entitled to more than $550. In this state of things she paid him $550, and he gave her a receipt for that sum in full payment of the note, and in full for all claim he might have against her estate for any part of the fund, and in full settlement of any claim he might have "as an heir" to a distributive share of her money if he survived her. He has survived her; and their children ask a decree for a specific performance of his release of his claim as distributee. There was no consideration for his relinquishment of his right of inheritance. Specific performance is inequitable; and the facts show no ground for an exception to the rule that inequitable performance is not specifically enforced. 1 Pom. Eq. Jur., s. 400; Story Eq. Jur., ss. 742, 750, 769; Powers v. Hale, 25 N.H. 145, 152; Pickering v. Pickering, 38 N.H. 400, 107, 408, 409; Eastman v. Plumer,46 N.H. 464, 478, 479. "In general, it may be said that the specific relief will be granted when it is apparent, from a view of the circumstances of the particular case, that it will subserve the ends of justice; and that it will be withheld when, from a like view, it appears that it will produce hardship or injustice to either of the parties. It is not sufficient. . . . to call forth the equitable interposition of the court that the legal obligation under the contract to do the specific thing desired may be perfect. It must also appear that the specific enforcement will work no hardship or injustice; for if that result would follow, the court will leave the parties to their remedies at law, unless the granting of the specific relief can be accompanied with conditions which will obviate that result." Willard v. Tayloe, 8 Wall. 557, 567. The validity of the defendant's release of his right to a distributive share of his wife's estate is a question that need not be considered.
Bill dismissed.
BINGHAM, J., did not sit: the others concurred. *Page 499